Citation Nr: 1518148	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected low back strain.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus and low back strain.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus and low back strain.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from May 1997 to June 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2011 and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

Additional evidence and information was received from the Veteran, via Congress, in August 2014.  Because the issues on appeal must be remanded for further development and adjudication, solicitation of a waiver of initial consideration of these materials by the RO would serve no useful purpose and would only serve to delay processing of the Veteran's claim.

In March 2015 the AOJ received from the Veteran claims for service connection for hearing loss, anxiety and tinnitus.  In the statements received through Congress into the VBMS claims file in August 2014, the Veteran asserted that she had depression and mental anguish as a result of having so many health issues.  The matters of service connection for psychiatric disability, hearing loss and tinnitus have not been adjudicated.  As a result, they are not within the Board's jurisdiction but are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Regarding the issue of service connection for a right and left knee disorder, a September 2012 VA examiner found essentially that the Veteran had no left or right knee disability and that there was no reason why bilateral pes planus would cause or aggravate a knee condition.  However, the examiner did not have access to the claims file for review, including reports of private MRIs of the knees showing left LCL strain, right knee patella subluxation, or a private medical record noting "multiple chronic knee degenerative changes."  In addition, in August 2014, the Veteran submitted information from several medical sources on the Internet indicating that pes planus can cause arthritis, joint problems and strains, knee pain, etc.  Accordingly, a new VA examination and opinion is required.  

As to the severity of the Veteran's low back disability, it appears that the most recent VA examination was conducted in November 2011.  In an April 2013 submission, the Veteran asserted that the examination did not take into account all of her symptoms.  Accordingly, she should be afforded a new VA examination as to the current nature and severity of her service-connected back disorder.  See 38 C.F.R. §§ 3.326, 3.327 (providing that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

With respect to the claim for a TDIU, the Board finds that the claim is inextricably intertwined with other matters on appeal, and that additional medical examination and opinion evidence would be helpful in adjudication of the claim.  See 38 U.S.C.A. § 5103A(d).

Regarding all issues on appeal, while on remand, any Social Security Administration (SSA) records should be obtained.  In April 2015, documentation indicated that a request for the Veteran's SSA medical disability records had been initiated.   However, on April 21, 2015, SSA replied that the Veteran had applied for SSA benefits but that no medical records had been obtained.  Nevertheless, if there is indication on remand that medical records are received by SSA, such records should be sought for association with the VA claims file.  See 38 U.S.C.A. § 5103A(a)-(c).  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

In addition, updated records of VA treatment should be sought.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  Specifically, the AOJ must attempt to obtain records of treatment through VA at Ft. Pierce in March 2011 or April 2011, and any records of VA treatment from April 2011 forward though VA at West Palm Beach.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  Such records that must be attempted to be obtained include the following: (1) emergency room treatment for a left knee injury, as referenced in an April 2011 treatment note from W.S.J., M.D. (indicated as received in May 2012 by VBMS); (2) October 2011 records of emergency room treatment at Lanwood Regional Medical Center for contusions, back pain and injury; (3) records of treatment associated with an MRI of the left knee in March 2011 at Diagnostic Radiology Center of the Treasure Coast, Ft. Pierce, St. Lucie, West Florida; and (4) all records associated with an MRI of the right knee in November 2010 at Lanwood Regional Medical Center.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.
 
3.  Re-contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of her claimed knee disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first provide an opinion, regarding whether there are current knee disabilities.  If the examiner finds there are no disabilities, a comprehensive explanation must be provided that addresses prior potential diagnoses of record.

Next, the examiner must provide an opinion in light of the examination findings and the service and post-service medical evidence of record, whether the knee disabilities are at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

Finally, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected pes planus and low back strain caused or aggravated the knee disabilities.  

If the examiner finds that the knees are related to service or to the service-connected pes planus or low back strain, a discussion of the impact of the knees on the Veteran's employability must be provided.  

The examiner must address the following:  1) the Veteran's service treatment records; 2) an April 2011 report of treatment from Dr. W.J.S. associated with the claims file in May 2012, with some focus on the Veteran's left knee but also discussing the Veteran's overall health; 3) October 2011 VA records noting a past medical history of bilateral knee arthralgias; 4) a November 2011 VA examination; 5) a November 2010 private MRI of the right knee that showed small suprapatellar effusion; bilateral subluxation of the patella; no evidence of internal derangement; 6) a March 2011 private MRI of the left knee that showed moderate retropatellar joint effusion; fluid signal noted surrounding the superficial deep fibers of the lateral collateral ligament, which may represent a partial thickness tear; no corresponding osseous contusion or marrow edema seen; no evidence of meniscal tear; 7) cites to several sources indicating that pes planus can cause lower body joint problems, arthritis, knee pain, strain on ligaments and tendons, etc; and 8) the various lay statements of record.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected low back strain.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, including any noted during nerve conduction and/or electromyography studies.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

Finally, the examiner must address the impact of the Veteran's service-connected disabilities on her social and occupational functioning and ability to secure or follow a substantially gainful occupation as a result of service-connected disability. 

6.  After the examinations have been conducted, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability. The claims folder contents must be made available for review. The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include her employability, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting explanation.

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal  must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

